Citation Nr: 1101016	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  00-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected post-operative joint disease of 
the left shoulder.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected degenerative disc disease of 
the cervical spine, post-diskectomy of C3 and C6.  


REPRESENTATION

Appellant represented by:	Clarance F. Rhea, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO, in pertinent part, granted 
service connection for postoperative degenerative joint disease 
of the left shoulder and for status post diskectomy of C3 and C4.  
Initial 10 percent ratings were assigned for each of these 
disabilities, effective from July 3, 2000.  The Veteran disagreed 
with the initial ratings assigned.  

The Veteran also disagreed with the November 2000 rating decision 
in so far as it confirmed and continued a previously assigned 50 
percent rating for the service-connected post-traumatic stress 
disorder.  

The RO issued a Statement of the Case (SOC) in January 2001, and 
the Veteran perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO in 
March 2001.  

In August 2004, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

These matters were initially before the Board in October 2006.  
At that time, the Board granted a 100 percent schedular rating 
for the service-connected PTSD, effective from January 11, 1999.  
As this award is considered a complete grant of benefits, the 
issue is no longer in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The issues of entitlement to initial disability ratings in excess 
of 10 percent for the service-connected postoperative left 
shoulder degenerative joint disease and status post diskectomy at 
C3 and C4 were remanded back to the RO for additional development 
of the record, primarily to obtain another VA examination to 
determine the current nature, extent, and severity of the 
orthopedic disabilities.  

In addition to the above, the Board remanded nine other issues, 
noting that a June 2004 rating decision(s) had been issued 
denying the claims, and the Veteran had submitted timely NODs, 
but the RO had not yet issued SOCs with regard to those nine 
issues.  Where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the claim 
to the RO for a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The RO subsequently issued a SOC 
addressing all nine issues in March 2007; however, the Veteran 
did not thereafter submit a timely substantive appeal, VA Form 9 
or equivalent.  As such, the June 2004 rating decision became 
final.  

Meanwhile, the Veteran failed to report to the examination 
scheduled for March 2007 and the case was returned to the Board 
for appellate disposition.  Upon receiving good cause for the 
Veteran's failure to report to the scheduled examination, the 
Board once again remanded the matter back to the RO in April 2008 
to schedule the Veteran for another VA examination.  The Veteran 
failed to report, once again, to two additional examinations 
scheduled for December 2008 and June 2009, and the case was once 
again returned to the Board.  


FINDINGS OF FACT

1.  The service-connected postoperative left shoulder rotator 
cuff repair with degenerative joint disease is productive of 
painful motion, but it has never been manifested by ankylosis or 
motion limited to shoulder level; and no other impairment of the 
humerus, clavicle or scapula has ever been demonstrated.

2.  The service-connected degenerative disc disease of the 
cervical spine, post-diskectomy of C3 and C6 is productive of 
resolved intervertebral disc syndrome, with continued painful 
motion productive of no more than moderate limitation of motion 
of the cervical spine; ankylosis has never been demonstrated.  

3.  Since September 23, 2002, the service-connected degenerative 
disc disease of the cervical spine, post-diskectomy of C3 and C6 
has never been shown to be productive of incapacitating episodes 
of intervertebral disc syndrome.  

4.  The evidence of record since September 26, 2003, fails to 
demonstrate forward flexion of the cervical spine limited to 15 
degrees or less, or favorable ankylosis of the entire cervical 
spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected postoperative left 
shoulder degenerative joint disease have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.655a, 4.1-4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5200- 5203 (2010).

2.  The criteria for the assignment of an initial rating of 20 
percent, but no higher, for the service-connected degenerative 
disc disease of the cervical spine, post-diskectomy of C3 and C6 
have been met for the entire period of time that is covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.655a, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 5290, 
5293 (2002) and 5237, 5242, 5423 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Proper notice was not provided to the Veteran prior to the 
initial rating decision of November 2000 that granted service 
connection for the left shoulder degenerative arthritis and the 
status post disckectomy at C3-C4 because the current law and 
regulation governing VA's duty to notify and assist the Veteran 
in the development of his claim did not go into effect until 
November 2000.  Thus, the Veteran was not properly notified of 
what information and evidence was not of record that was 
necessary to substantiate his claims, which information and 
evidence VA would obtain on his behalf, and which information and 
evidence the Veteran was expected to provide.  Furthermore, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of service 
connection; however, despite the lack of adequate notice, the 
underlying service connection claims were granted, and therefore 
any defect with regard to the pre-adjudicatory notice, or lack 
thereof, is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

With regard to the increased rating claims, here, the Veteran is 
challenging the initial ratings assigned following the grants of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a duty-to-
assist letter in April 2003, October 2003, and March 2006 that 
specifically provided notice of how the VA assigns initial 
ratings and effective dates for any grant of service connection, 
in compliance with the holding in Dingess.  The notice letters 
were followed with a June 2007 Supplemental Statement of the Case 
(SSOC).  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, provided physical examinations, scheduled 
the Veteran for additional physical examinations, and afforded 
the Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  The Veteran 
submitted a Social Security Administration (SSA) decision which 
found him unable to perform any substantially gainful employment 
since January 1998 due to a multitude of disabilities, including 
degenerative arthritis affecting various joints, status post 
right total hip replacement, status post rotator cuff surgery on 
the right and left shoulders, cholesteatoma of the right ear, 
multiple arthroscopic surgeries of the left knee with total knee 
replacement anticipated, and PTSD.  The Veteran also provided or 
VA obtained medical records referenced by the SSA, including 
records from Gadsden Regional Medical Center, Gadsden Orthopaedic 
Associates, Shea Clinic, Dr. Dowling, Dr. Born, Dr. Haller, and 
Dr. White, which have been associated with the claims file.  
These records date back to 1994, many years prior to the 
effective date of service connection for the claims currently on 
appeal.  Any error in not obtaining the medical evidence 
underlying the SSA's determination directly from the SSA is 
harmless as the claims folder already includes referenced medical 
records dating from 1994 to 1998, which is the period of time 
covered by the records considered by the SSA.  

The Veteran's claim was remanded twice to afford the Veteran a VA 
examination in conjunction with his claim.  After the October 
2006 remand, an examination was requested on January 2007.  The 
Veteran failed to report to the examination that was scheduled 
for March 2007.  When the Veteran provided good cause for his 
failure to report to the examination, via a letter from the 
Veteran's attorney, dated in December 2006, the matter was 
remanded again to afford the Veteran another opportunity to 
appear for his examination.  

The record contains a Report of Contact dated June 2008 noting 
that the RO contacted the Veteran to confirm his correct address.  
The address was confirmed, and had not changed during the course 
of the appeal.  The Veteran's examination(s) were subsequently 
requested in August 2008, and scheduled for December 2008.  In a 
November 2008 letter, the RO notified the Veteran that an exam 
was being scheduled on his behalf.  The Veteran was also notified 
that it was very important that he appear for his examination and 
that his failure to report without good cause may include rating 
the claims on the evidence of record, or denial of the denial of 
the claims.  

The Veteran failed to report for his VA joints examination and VA 
spine examination scheduled for December 15, 2008.  In 
correspondence received at the RO approximately one week later, 
the Veteran indicated that he was unaware that the examination 
had been scheduled; and, even if he had been aware, he would have 
had to reschedule due to surgery.  He indicated that he was 
scheduled for knee replacement surgery in January 2009, and 
requested that a new examination be scheduled at some point after 
that to give him time to heal from the surgery.  

Finding good cause shown for the Veteran's failure to report to 
the December 2008 examinations, the RO rescheduled the 
examinations for the summer of 2009.  The examination was 
scheduled for June 2009; however, once again, the Veteran failed 
to report to the scheduled VA examinations.  There is no 
indication from the record that the notice of the scheduled 
examination(s) were sent to an incorrect address; they were not 
returned as undeliverable and the Veteran has not provided good 
cause for his failure to report to the June 2009 examinations.  

The RO has provided the Veteran with every opportunity to appear 
for his examinations.  The Veteran's examinations were scheduled 
for March 2007, December 2008 and June 2009, and in each case, 
the Veteran did not appear.  The RO confirmed with the Veteran 
that his address had not changed during that time period, and 
there is no indication from the record that the notifications 
regarding those examinations were returned as undeliverable.  

VA's duty to assist is not a one-way street.  If the Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 
(1991).  It is unreasonable to continue to schedule the Veteran 
for more examinations, particularly when he has not provided good 
cause for his failure to report to the most recently scheduled 
examination in June 2009.  

VA regulations provide that when a claimant fails to report for a 
scheduled medical examination, without good cause, an original 
compensation claim shall be rated based upon the evidence of 
record.  See 38 C.F.R. § 3.655.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a).

There has been substantial compliance with all pertinent VA law 
and regulations and to proceed with the merits of the instant 
claims would not cause any prejudice to the Veteran.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Furthermore, while VA does have a duty to assist the 
Veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, any VA 
development assistance duty to seek to obtain indicated pertinent 
information and records has been fulfilled.  In the absence of 
the Veteran's cooperation in the development of his claim, there 
is no reasonable possibility that additional requests would 
further his claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 
3.159.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The Veteran seeks initial ratings in excess of 10 percent for the 
service-connected post-operative joint disease of the left 
shoulder and the service-connected degenerative disc disease of 
the cervical spine, post-diskectomy of C3 and C6.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The rating schedule 
also provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial 
rating assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule 
is to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.



Left Shoulder

The service-connected postoperative degenerative joint disease of 
the left shoulder is rated pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5010, for traumatic arthritis.  Traumatic 
arthritis is rated utilizing Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings.  Diagnostic Code 5010 
in turn requires that the disability be rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 calls 
for rating degenerative arthritis on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved, which in this case is the shoulder 
joint.

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of- motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the shoulder is rated pursuant to 
Diagnostic Code 5201.  Under that code, limitation of motion of 
the arm at the shoulder level (90 degrees) provides a 20 percent 
rating for either the major (dominant) arm or the minor arm.  
Limitation of motion to midway between the side and shoulder 
level (45 degrees) is assigned a 30 percent evaluation for the 
major arm and a 20 percent rating for the minor arm.  A 40 
percent evaluation is warranted for the major arm and a 30 
percent rating is warranted for the minor arm when motion is 
limited to 25 degrees from the side.  Full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation.  38 
C.F.R. § 4.71, Plate I (2010).

Further, Diagnostic Code 5202 provides ratings for other 
impairment of the humerus.  Malunion of the humerus with moderate 
deformity is rated as 20 percent for the major or minor shoulder, 
and with marked deformity is rated as 30 percent for the major 
shoulder and 20 percent for the minor shoulder.  Recurrent 
dislocations of the humerus at the scapulohumeral joint, with 
infrequent episodes, and guarding of movement only at the 
shoulder level, are rated as 20 percent for the major or minor 
shoulder; with frequent episodes and guarding of all arm 
movements, are rated as 30 percent for the major shoulder and 20 
percent for the minor shoulder.  Fibrous union of the humerus is 
rated as 50 percent for the major shoulder and 40 percent for the 
minor shoulder.  Nonunion of humerus (false flail joint) is rated 
as 60 percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is rated 
as 80 percent for the major shoulder and 70 percent for the minor 
shoulder.  38 C.F.R. § 4.71a.

At an August 2000 VA examination of the shoulder, the Veteran 
reported pain, weakness, stiffness, swelling, heat and redness, 
instability, giving way, locking, fatigability and lack of 
endurance.  There was no dislocation.  On examination, there was 
evidence of painful motion with motion that stopped when pain 
began, but no edema or effusion.  There was instability, 
weakness, and tenderness, but no redness or heat.  There was 
abnormal movement and guarding of movement.  Forward flexion to 
the right was 128 degrees and to the left was 110 degrees.  
Shoulder abduction on the right was 130 degrees and on the left 
was 112 degrees.  Shoulder external rotation on the right was 62 
degrees and on the left was 48 degrees.  Shoulder internal 
rotation on the right was 71 degrees and on the left was 45 
degrees.  The diagnosis was postoperative degenerative joint 
disease of both shoulders, worse on the left with loss of 
function due to pain.  An August 2000 VA x-ray of the shoulders 
notes previous rotator cuff repair bilaterally.  There was joint 
space narrowing of bilateral acromioclavicular joints indicating 
degenerative joint disease.  

In a letter from the Veteran's doctor dated December 2000, he 
reports that the Veteran's degenerative arthritis of the left 
shoulder continued to be an ongoing problem.  

In August 2003, the Veteran was treated at a private facility for 
shoulder and neck pain.  The Veteran complained of pain in the 
right shoulder, but not the service-connected left shoulder.

At a May 2004 VA examination, the Veteran reported that he had 
previous bilateral rotator cuff repairs that were doing well.  
The only reported problem with his shoulders was that he had some 
pain on lifting heavy objects.  Range of motion was not provided.  
The diagnosis was bilateral rotator cuff repair, doing well.  

Other diagnostic codes for shoulder disabilities that provide 
disability ratings greater than 10 percent are not more 
appropriate because there is no evidence or allegation that 
supports their application.  There is no medical evidence or 
opinion on record, for example, supporting a finding under 
Diagnostic Code 5203, for impairment of function of the clavicle 
or scapula, including dislocation, nonunion, or malunion of the 
clavicle or scapula.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

There also is no medical evidence or opinion on record supporting 
a finding of ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5200.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  

There is evidence of painful motion, but no evidence of 
compensable limitation of motion under Diagnostic Code 5201, even 
with consideration of the effects of pain.  On examination, left 
shoulder abduction was to 112 degrees and forward flexion was to 
110.  Motion stopped at the point where pain began.  This range 
of motion does not approximate limitation of motion to 90 degrees 
or to midway between the side and shoulder level, such that a 20 
percent or higher rating would be warranted.  His complaints of 
pain have been considered and are contemplated by the currently 
assigned 10 percent evaluation.  They do not warrant a higher 
rating as his motion stopped at the point where pain began.  In 
addition, in 2004, the Veteran reported that his rotator cuff 
repairs were doing well, and that he only had some pain when 
attempting heavy lifting.  The Veteran's statements that a higher 
rating are warranted are considered competent, credible and 
probative.  However, they are outweighed by the more probative VA 
examination, which involved a physical evaluation including an 
assessment of his range of motion and the effects of pain.  
Likewise, the criteria are not met for a compensable rating under 
Diagnostic Code 5200 (ankylosis), 5202 (impairment of the 
humerus) or 5203 (impairment of the clavicle or scapula) as these 
conditions are not shown.  

As noted above, the Veteran was scheduled for several VA 
examinations beginning in 2007 to determine the nature, extent, 
and severity of the service-connected left shoulder disability 
for rating purposes; however, he failed to report to those 
examinations.  As such, there is no additional medical evidence 
of record to review for evaluation purposes.  

Based on the foregoing, there is no basis on which to assign a 
rating in excess of 10 percent for the service-connected 
postoperative degenerative joint disease of the left shoulder.  
Moreover, at no time since the effective date of service 
connection has the service-connected disability been more 
disabling than as currently rated.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Cervical Spine

As a result of severe and chronic cervical spondylosis at C3 and 
C6, with herniated nucleus pulposi, the Veteran underwent an 
anterior cervical diskectomy at C3 and C6 with anterior 
instrumentation and bone bank grafting in June 2000.  

A cervical spine x-ray in August 2000 noted that the C3 and C6 
fusions were stable.  According to the Veteran's doctor, the 
Veteran appeared to be recovering from the cervical operation 
uneventfully.  The P/A and lateral c-spine x-rays showed good 
incorporation of the grafts at C3 and C6.  

At an August 2000 VA examination of the spine, motion stopped 
when pain began.  There was evidence of painful motion, spasm, 
weakness and tenderness.  There were no neurological 
abnormalities.  The Veteran's flexion was 24 degrees to the right 
and 20 degrees to the left.  Forward flexion of the cervical 
spine was 32 degrees and backward extension was to 30 degrees.  
The diagnosis was post discectomy C3 and C6 with loss of function 
due to pain.  An x-ray confirmed the presence of two plates at 
the C3-4 and C6-7 levels.  Cervical alignment was normal.  

In a December 2000 letter, the Veteran's private doctor noted 
that the Veteran's June 2000 cervical spine operation had given 
him some relief, but that he was not entirely relieved, and still 
suffered from ongoing pain in his neck.

A December 2001 magnetic resonance imaging (MRI) of the cervical 
spine noted mild post-surgical changes at C3 and C6, but there 
was no definitive evidence of recurrent herniation or significant 
pathology.  The impression was prior fusion of the C3 and C7 
interspaces with concurrent postsurgical changes.  There was no 
evidence of acute intraspinal pathology.  

In August 2003, the Veteran was treated at a private facility for 
neck and right shoulder pain of two months duration.  The Veteran 
reported stiffness and pain in the neck and into the right 
shoulder.  Flexion of the cervical spine was to 40 degrees, and 
extension was to 20 degrees.  These motions were painful.  Side 
flexion to the right was to 20 to the left was to 22.  Rotation 
to the right was 46 and to the left it was 58.  There was 
decreased joint play mobility of the cervical spine with side 
glides and anterior and posterior.  There was some pain with 
compression of the cervical spine.  There was no pain with 
distraction.  The Veteran underwent physical therapy for the pain 
and decreased motion, and this appeared to help.  

At a VA examination in May 2004, the Veteran's cervical spine was 
negative on examination.  The diagnosis included generalized 
osteoarthritis, but did not specifically include the Veteran's 
cervical spine.  No range of motion measurements were provided 
with regard to the cervical spine.  

Prior to and during the pendency of the Veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the spine 
were amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); See 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  The 
changes made effective September 23, 2002, involve only changes 
to the rating of intervertebral disc syndrome (IVDS), rating this 
disability based on the occurrence of incapacitating episodes.  
The second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.  Because 
both criteria were effective during the period of consideration 
for this case, the Board must determine whether the revised 
version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  
However, even if the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The Veteran has been diagnosed with arthritis.  Traumatic 
arthritis is rated pursuant to Diagnostic Code 5010, arthritis, 
due to trauma, substantiated by x-ray findings.  Diagnostic Code 
5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  Diagnostic 
Code 5003 calls for rating degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved, which in this case would 
be Diagnostic Code 5290 (limitation of motion of the cervical 
spine) and the General Rating Formula for Diseases and Injuries 
of the Spine.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under the pre September 26, 2003 regulations, Diagnostic Code 
5287 provided for ratings based on ankylosis of the cervical 
spine.  If there is a finding of favorable ankylosis, a 30 
percent evaluation is assigned, and if there is a finding of 
unfavorable ankylosis, a 40 percent evaluation is assigned.

Diagnostic Code 5290 provided for ratings based on limitation of 
motion of the cervical spine.  When such limitation of motion is 
slight, a 10 percent disability evaluation was assigned.  
Moderate limitation of motion of the cervical spine warranted a 
20 percent disability evaluation; and, if severe, a 30 percent 
disability evaluation was assigned.  The maximum rating that can 
be assigned under Diagnostic Code 5290 is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  (2002).  

Under the old rating criteria for IVDS, in effect prior to 
September 23, 2002, postoperative intervertebral disc syndrome 
that has been cured is evaluated as noncompensable.  A 10 percent 
rating is assigned for mild IVDS and a 20 percent rating is 
assigned for moderate IVDS, with recurring attacks.  A 40 percent 
rating is assigned for severe IVDS, with recurring attacks, with 
intermittent relief.  The highest rating available is 60 percent 
for pronounced intervertebral disc syndrome compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or any other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Based on this criteria, the assignment of a 20 percent rating, 
but no higher, is warranted from the effective date of service 
connection based on moderate limitation of motion.  Although the 
medical evidence of record suggests that the Veteran's surgical 
procedural in June 2000 was successful, the Veteran continued to 
have pain in his neck and shoulder and spasm was noted on 
examination in August 2000.  Additionally, motion of the cervical 
spine was limited as noted above, despite the fact that the x-
rays revealed stable fusion at C3 and C6, with no evidence of 
disc herniation.  

Moreover, resolving all doubt in the Veteran's favor, his range 
of motion was still moderately limited at the time of the August 
2003 private evaluation.  At that time, flexion of the cervical 
spine had improved 40 degrees, but extension was only to 20 
degrees, side flexion to the right was to 20 to the left was to 
22, and rotation to the right was 46 and to the left was 58.  
Thus, while forward flexion appears to have improved, extension 
had decreased.  Moreover, the Veteran complained of pain at the 
time of the examination.  However, the range of motion is not 
considered severe, because the forward flexion was never more 
than 15 degrees off normal.  By August 2003, forward flexion was 
almost normal.  In addition, his combined range of motion in 
August 2003 was 206 degrees.  The current rating schedule 
provides that normal combined range of motion for the cervical 
spine is to 340 degrees.  See 38 C.F.R. § 4.71(a), General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  While this is not 
controlling for the purposes of the earlier criteria, it can 
serve as guidance regarding normal range of motion.  In sum, the 
Board finds that his limitation of motion, including combined 
range of motion to 206 degrees, with complaints of pain warrants 
the assignment of a 20 percent evaluation, but no higher, from 
the effective date of service connection.  As the Veteran's 
limitation of motion was not greater, a higher evaluation is not 
warranted. 

As the surgical procedure corrected the herniated discs, a rating 
in excess of 20 percent is not for application under the old 
Diagnostic Code 5293 for IVDS.  There is no showing of severe 
IVDS with recurring attacks with intermittent relief such that 
the next higher 40 percent rating should be assigned.  

In light of the foregoing, the Veteran's motion is considered 
moderate and not severe, and as such, the criteria for the 
assignment of a 20 percent rating under Diagnostic Code 5290, and 
no higher, are more nearly approximated.  A higher rating is not 
assignable pursuant to Diagnostic Code 5293.  Likewise, there is 
no evidence of fractured vertebra with spinal cord involvement or 
ankylosis, such that a higher rating could be assigned pursuant 
to Diagnostic Code 5285 (fractured vertebra), or 5287 (ankylosis 
of the cervical spine).  

Under Diagnostic Code 5293, beginning in September 2002, 
intervertebral disc syndrome (preoperatively or postoperatively) 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluations.  A 40 percent disability evaluation was contemplated 
for incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The maximum 60 percent rating was assigned for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  Id.  
Note (2).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51,454-51,458 (August 27, 
2003).  Diagnostic Code 5237 indicates that lumbosacral or 
cervical strain should be evaluated under the General Rating 
Formula for Disease and Injuries to the Spine.  Note 6 further 
provides that the thoracolumbar and cervical spine segments 
should be separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes the 
thoracic and lumbosacral spine.

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the cervical spine greater 
than 30 degrees, but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or muscle spasm or guarding not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  An evaluation of 20 percent is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 30 percent is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  An evaluation of 40 
percent is warranted for unfavorable ankylosis of the entire 
cervical spine.  An evaluation of 50 percent is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine. An 
evaluation of 100 percent requires unfavorable ankylosis of the 
entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

Further, for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 
45, left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  Further, the normal ranges of 
motion for each component of spinal motion are the maximum that 
can be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71(a), General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evidence of record does not show that the Veteran has 
incapacitating episodes of IVDS.  Thus, a rating in excess of 20 
percent is not for application under the revised criteria 
pertinent to IVDS.  Additionally, there is no competent medical 
evidence of record to support the assignment of a rating in 
excess of 20 percent under either the new or the old criteria 
beginning in September 2003.  The VA examination in 2004 did not 
provide range of motion measurements, and indicated that the 
cervical spine examination was negative.  Moreover, the medical 
evidence did not show limitation of cervical forward flexion to 
15 degrees, even taking into consideration pain, nor was 
ankylosis shown.  As noted previously, the Veteran failed to 
appear for numerous VA examinations that may have provided 
pertinent evidence to support the assignment of a higher rating; 
however, the lack of evidence at this juncture prevents the 
assignment of a rating in excess of 20 percent because the 
criteria for a higher rating are not more nearly approximated at 
any time during the appeal period.  

Based on the evidence of record, the assignment of a 20 percent 
rating, but not higher, is warranted under the pre-September 2002 
criteria as there is evidence of moderate limitation of motion of 
the cervical spine.  Given the lack of severe limitation of 
motion, however, the assignment of a rating in excess of 20 
percent is not more nearly approximated.  A higher rating is not 
warranted under the old criteria at any time since the date of 
the award of service connection.  Similarly, a rating in excess 
of 20 percent is not warranted under the revised criteria at any 
time since the effective date of the revised criteria.  The Board 
finds the Veteran's assertions that a higher evaluation is 
warranted competent, credible and probative and has assigned a 20 
percent evaluation.  However, regarding an even higher rating 
they are outweighed by the more probative medical evidence, which 
included physical examinations and range of motion studies.  
These results as discussed above do not show that a rating higher 
than 20 percent is warranted.  

The Board has also considered whether there are separate 
objective neurological abnormalities associated with the cervical 
spine condition.  However, since the effective date of service 
connection, no neurological abnormalities are shown.  
Specifically, upon examination in August 2000, there were no 
neurological abnormalities.  Moreover, no other evidence of 
record thereafter shows the presence of associated objective 
neurological abnormalities and the Veteran did not report for VA 
examinations which might have provided relevant information.  
Accordingly, a separate evaluation for neurological 
manifestations is not warranted.  

III.  Extra Schedular Consideration/TDIU

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
left shoulder and cervical spine disabilities under consideration 
here have otherwise render impracticable the application of the 
regular scheduler standards.  The regular schedular standards 
contemplate the symptomatology shown in this case.  In essence, 
there is no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the application 
of the regular schedular standards.  As such, referral for 
consideration for an extraschedular evaluation is not warranted 
here.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is already considered totally 
disabled for VA purposes and there is no indication that he is 
unemployable solely due to these service-connected disabilities.  
Accordingly, TDIU is not raised by the record.


ORDER

An initial rating in excess of 10 percent for the service-
connected post-operative joint disease of the left shoulder is 
denied.  

An initial disability rating of 20 percent, but not higher, for 
the service-connected degenerative disc disease of the cervical 
spine, post-diskectomy of C3 and C6, is granted, subject to the 
laws and regulations governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


